Citation Nr: 1340465	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  08-35 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to August 1963.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

In April 2010 the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.

The Veteran's appeal was previously before the Board in July 2010, August 2011, and August 2013, when it was remanded for further development.  Unfortunately, the Board's prior remand directives have not been substantially completed, and thus, another remand to the RO via the AMC is necessary.  Stegall v. West, 11 Vet. App. 268, 270 (1998).  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran had extensive in-service noise exposure from various weapons fire, generators, and SONAR (Sound Navigation and Ranging) equipment, and he demonstrated a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385 (2013) upon audiometric testing conducted during the pendency of the appeal.  As such, elements (1) and (2) of direct service connection have been met, and the Board has remanded the Veteran's appeal on three prior occasions, attempting to obtain an adequate nexus opinion.  

Most recently, in the March 2013 remand, the Board concluded that the February 2012 opinion was inadequate because, contrary to the VA audiologist's rationale that September 2008 audiometric testing reported in the October 2008 VA examination report show that the Veteran demonstrated normal hearing acuity, these test results show some degree of hearing loss under Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (citing CURRENT MEDICAL & TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988).  Accordingly, the Board directed the claims file returned to the same VA audiologist, if available, to obtain an opinion concerning the etiology of the Veteran's bilateral hearing loss in light of the evidence showing some degree of hearing loss in September 2008, as reported in the October 2008 VA examination report.  However, despite the Board's specific instructions, the VA audiologist provided an unfavorable nexus opinion in June 2013 based, in part, on the October 2008 VA examination report reflecting "normal hearing" upon testing in September 2008.  

In light of above, the Board concludes that the June 2013 VA opinion is inadequate for the purpose of adjudicating the Veteran's claim, and thus, another remand is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Make the Veteran's VBMS file available to a VA audiologist who has not previously provided an opinion concerning the Veteran's bilateral hearing loss claim.  The examiner should consider all available service and post-service medical records, as well as the Veteran's lay statements regarding his military noise exposure and continuity of hearing loss.

After a review of the complete record, the audiologist should provide an opinion as to whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's currently demonstrated bilateral hearing loss disability began during or as a result of acoustic trauma during active duty.  A complete rationale for the opinion offered should be set forth.  In providing the requested opinion and accompanying rationale, the examiner must assume that the Veteran has current bilateral hearing loss disability, as reflected on the November 2007, March 2009 and August 2010 private audiological examination reports.  Also, because applicable case law establishes that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss, the examiner must acknowledge that the Veteran demonstrated some degree of hearing loss in September 2008, as reported in the October 2008 VA examination report.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

If additional examination of the Veteran is deemed necessary by the clinician in order to provide the requested opinion and/or accompanying rationale, such examination should be scheduled, with notice provided in writing to the Veteran and his representative.

2.  Thereafter, adjudicate the claim for service connection for bilateral hearing loss disability. If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and afforded the appropriate period to respond. Thereafter, the case should be returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

